          Case 1:19-cv-10278-PBS Document 25 Filed 06/17/19 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

________________________________________
 HYEWOONG YOON,                         )
        Plaintiff                       )               Civil Action No.: 1:19-cv-10278-PBS
 v.                                     )
 SEYEON LEE a/k/a SE-YEON LEE a/k/a     )
 SE YEON LEE a/k/a SE Y. LEE a/k/a      )
 SE-Y. LEE                              )
       Defendant                        )

________________________________________
 HYEWOONG YOON,                         )
         Plaintiff                      )               Civil Action No.: 1:19-cv-10280-WGY
 v.                                     )
 JUHYUNG LEE a/k/a JU-HYUNG LEE         )
 a/k/a JU HYUNG LEE a/k/a               )
 JU-H. LEE a/k/a JU H. LEE              )
         Defendant                      )

________________________________________
 HYEWOONG YOON,                         )
       Plaintiff                        )               Civil Action No.: 1:19-CV-10281-ADB
 v.                                     )
 KOREAN BROADCASTING SYSTEM             )
       Defendant                        )


    ASSENTED TO MOTION TO SUPPLEMENT PLAINTIFF’S CONSOLIDATED
           OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS

       Plaintiff, Hyewoong Yoon (“Mr. Yoon”), respectfully requests permission from the Court

to supplement it’s Opposition to Defendants’ Motion to Dismiss by stating the basis for this

Court’s diversity jurisdiction as follows:

       “This Court has diversity jurisdiction over the Defendants based on 28 U.S.

Code § 1332(a)(2), because Mr. Yoon is a citizen of this state, and Defendants are citizens of

South Korea who are not domiciled in Massachusetts.”
          Case 1:19-cv-10278-PBS Document 25 Filed 06/17/19 Page 2 of 2



       The reason for this request is that the Court, on June 3, 2019, ordered this to be addressed

in Plaintiff’s Opposition, but counsel for Plaintiff realized that it was not included.


Respectfully Submitted,


/s/ Joseph Perl________
Joseph Perl
B.B.O. 680509
Law Office of Joseph Perl
203 Arlington St., Suite 2
Watertown, MA 02472
781-704-7047
perl@perlattorney.com




LOCAL RULE 7.1(a) CERTIFICATE OF COMPLIANCE

I hereby certify that prior to this motion’s filing, on June 16, 2019, counsel for Plaintiff conferred
with counsel for the Defendant in a good faith effort to resolve or narrow the issues raised by this
Motion pursuant to local rule 7.1(a). Counsel for Defendant has assented to this Motion.


/s/ Joseph Perl
Joseph Perl


CERTIFICATE OF SERVICE

I hereby certify that this document filed through the ECF system will be sent electronically to the
registered participants as identified on the Notice of Electronic Filing (NEF).

/s/ Joseph Perl
Joseph Perl




                                                  2
